Case 1:19-cv-00355 Document1 Filed 05/06/19 Page 1 of 4 PagelID #: 1

 

 

eae it md rE 3
Uh Pees fiers Mant

  

a -6 2g [19- C02 00397

   
 
 

 

RORY L, 4 FE AY Il, CLERK
Dia atric 1 Go nin
Southern’ Dist ol at Virginia

To. Ulhem! ay. Cone, IS L=2HF |

2, 20/8 ae tele he
. Ma. fle wmtadiat PRE. A. . peer! cn
ee til C se el Pela atl ALL
fee iE fs yy ch fe. heck
7 UhAtfeo googuensarte. foibape.
4, Yue Ai balls ff 7 FOL en, ferritin,
Khar kth BAL ch got dew, Jeecintt,
Mill he feesigled fall tyowtol
; ag HE , LH. , Vidi GA a
ive et — Lew Aigtet
LE Zo Coole .

_| peau a, a |

  

 

 

 

LT, GA, E
$ a fie ee oe

Z 2 (aind’..,

, he At pive Aoteb af) |

ay pin ag ~Aateny ce

- Lhe SILLS aL Aas
Renal et TE) a

   
  
     
  

         

= Ct

 

 
Case 1:19-cv-00355 Document1 Filed 05/06/19 Page 2 of 4 PagelD #: 2

U.S. Department of Justice

Federal Bureau of Prisons

Central Office Administrative Remedy Appeal

 

Type or use ball-point pen. If attachments are needed, submit four copies. One copy cach of the completed BP-229(£3) and BP-230(13), including any attach-

a

LAST NAME, FIRST, MIDDLE INITIAL

ments must be submitted with this appeal.
LAwsci Lesrial

From:

Part A- REASON FOR APPEAL Gif }/- S- 2a18 Approvimate G 207M CRED Merwel|
Fuse Reroww ! vg Fao Su vq ory, aq Me heare ed. fe ofGee Thm te) flo ty
t get the guys A/Atnte whe clove ft Lf fv

iis Sere, ott bret Then peal Replied 0a
yu. “DT thin fe his WAM war STeve

cad AhaT , Shedd Ze" Tusiveatin
pie Bil gut f “ AFEY

UAt bert €4 ar}
if KE T Piave- he ard
7 £& Aa

fhtect While
wf Mt pegoe f
Jaret eyed frome,

Cole

MeHi2-032, AY Merwe!

REG. NO. UNIT INSTITUTION

fltaof-

) Alle Fee g hie d wf ZL She fAlwP~ ef

Let petal odes My
th €E plel A PLEA

AE Fb)

Aig fiery Barbe CAS BFF, Lee AAS fod

Cheech p~At fa fae fo FAY

tfheel Ff fpuerd Sk xual by Melese tod Mee pile Yutcatims or aeqe

Sett. Ae Flew up frem = Shy
3B-2- 20/7

 

pewter f,

Jbate— Shure

SIGNATURE OF REQUESTER

 

 

 

DATE
Part B - RESPONSE
Received
Bureau of Prisons
MARO Regional Counsel
DATE

ORIGINAL; RETURN TO INMATE

Part C - RECEIPT

GENERAL COUNSEL
Oye
CASE NUMBER: Tif d / fl /

 

 

 

 

CASE NUMBER:
Return to:
LAST NAME, FIRST, MIDDLE ENTFIAL REG. NO. UNIT INSTIFUTION
SUBJECT:
DATE SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL,
6) BP-231(13)
PILHTED ON RECYCLED PAPER JUNE 2002

UPN LVN
Case 1:19-cv-00355 Document1 Filed 05/06/19 Page 3 of 4 PagelD #: 3
U.S, Department of Justice Regional Administrative Remedy Appeal

Federal Bureau of Prisons

   

 

 

Type or use ball-point pen. Ef attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted
with this appeal.

ff ; ors i if,
From: Avs Suv Lbif, AS C Le l HL Ch Jee. Bb. Oz Lb nace /
LASTATAME, FIRST, MIDDLE INITIAL REG. NO. UNIT "INSTITUTION

Part A - REASON FOR APPEAL OL H- 1S 26 ‘Go Mepwell WAS ans Loekelew ay. Loumseler Lily + Couselor
‘necks Received the BP-4 iv reqacds ta Stak PF Mistencdect-/ Setual. Misecwauct, Also'eu “Tits Pate
A BR-Ig Was Seer “Ta Mid- Atlautic Keg tea, New Kasewi nag Proper Precdure fer (Sensitive Allaga rion
ao Reeevecdh BP-la Bacld Ave Breve ht fhis issve. ‘f af Ceseler Chy ¢leutslar S hicks, Bor Sine.
rls @ Said By Couwsetar oly BPG Shell be parov K , STEEL Mo espouse PMS fee AAs
aet Beet (ltSe lve ; This Fetvies et fas “L0G pp D626 29 pas fe f O Reve ve Front AK FA
jespitad After wey Sursery. While Aleve wf athieer Thesp sea) T Meotiowed fb ofhicel ay TheeaT bag
wie Presb trom Lvl “G Kbes ofbie’ Theparesd Replied "E fergot the Geyps, MAME whe eleve. thaf-
fs yer, ETL whe Ais Ayae. e/a Speve!" “olf Lo Should 7 ef Sate hel | LAS HY 14 fy'a. + Ruy
jad. Bee dd AY Afprop- phile. wsdetcperd (2 Sergery, efor then pees Et Phe. bert Pry
ro Seen Zest A pipe Set thers Zo tag ovt er Seigery Atty” this lat Sail, 3 bene

 

we

js Pycktegy Awl flepef pal EREA. Afr fhe. Riper? ou MMG- 201g tk hiiwte Thanyyear lebebtecl
oh ite Fr, Seay Abe tee. site te- ve Piycheleg y eAtywes bedphl Fron Sheer Agctr At » £¥ Aas Ben!

‘i nih te Afold fT 2ef £ Ke. tm EAT ey phe pera A rove ow ASS £3 er bdeng Ke , Cited Laoag,
ae. ff fill eur Aeorhes BP: 7.( tll y ?) ZZ gue Sd fee. offer teak eve Ef ecl. Se Mariad Fig Febibineg

fe ‘i hed 4 petted, C Ms EDU fomrramers
Y Aire Po? 7— 3 hel? Freon yet flagye Copet AY Le o> SIGNADORE OF REQUESTER
' i

Part B - RESPONSE

 

Mmaceived

Bureau of Prisons
MARO Recional Counsel

 

 

 

 

 

 

 

DATE REGIONAL DIRECTOR
Ff dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar
days of the date of this response. ft (53 ?- “2
ORIGINAL: RETURN TO INMATE CASE NUMBER: ——2 6 nn enna
Part €C - RECEIPT

CASE NUMBER:
Return to:
LAST NAME, FIRST, MIDDLE ENITIAL REG. NO. UNIT INSTITUTION

SUBJECT;

DATE @® SIGNATURE, RECIPIENT GF REGIONAL APPEAL

BP-230{13)

UPN LVN PRATED OU RRGIOLED PAPER: JUNE 2002
Case 1:19-cv-00355 Document1 Filed 05/06/19 Page 4 of 4 PagelD #: 4

 

pl Petty is hi h 3 if fel HEE t TFE ffs Hips ha Hi hy i ehbpebb peat . mame FE

(OEKE Aol" ppgng
20 way "f49 sured joa)
Lapping denped ay yoqvel'7
WU? f°) PET YS PEG)

      

airs on ot
AE Stes « vaRyy ett TO em a the,
pa ‘Siccacyei ok EL IRS! EME AME Es
ia St at .

/0BbE JAYI “yA
60 Keg OY

c = ee OS2: Ah. NOLS who [LOY PPO SOT. VOY? 2 vraag
ee " CEO-COL MD ge VOW) 7 HY SOG
